Citation Nr: 1734356	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-10 986 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic myeloid leukemia.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1976 to June 2002.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the RO in St. Louis, Missouri.

In the May 2008 rating decision, the RO denied service connection for chronic myeloid leukemia.  In April 2009, prior to expiration of the appeal period, the Veteran submitted a February 2001 Center for Public Environmental Oversight document regarding the World Health Organization findings on depleted uranium in Kosovo.  In an April 2010 rating decision, the RO confirmed and continued the previous denial of service connection for chronic myeloid leukemia.  The Veteran was notified of the decision and of his appellate rights in a letter dated on April 29, 2010.  

The Veteran subsequently requested to reopen his claim for chronic myeloid leukemia in December 2010.  In a December 2010 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim.  However, in a statement received on April 14, 2011, the Veteran noted that he was still within the one year appeal period for the April 2010 rating decision and clearly expressed disagreement with that decision.  Therefore, the Board finds that a notice a disagreement was filed within one year of receiving notice of the April 2010 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Accordingly, the April 2010 rating decision did not become final, and the Board will reconsider the claim on a de novo basis.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that proceeding is associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Board notes that additional evidence has been associated with the claims file since the March 2013 statement of the case, to include VA medical records.  However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has advanced multiple theories of entitlement in support of his claim.  Specifically, the Veteran has contended that his chronic myelogenous leukemia had its onset during service, as evidenced by the fact that he experienced symptoms such as headaches, dizziness, shortness of breath, chest pains, fever, and fatigue therein.  See, e.g., November 2007 and July 2016 statements in support of claim.  He has also reported that his symptoms have continued since service.  See, e.g., July 2016 Board hearing transcript, at 18.  

In addition, the Veteran has contended that his chronic myelogenous leukemia is due to in-service exposure to depleted uranium and other environmental hazards.  See, e.g., July 2016 Board hearing transcript, at 7.  Specifically, the Veteran reported that he was exposed to depleted uranium clearing unexploded ordnance (UXO), military hardware, and battlefield debris during his service in Kosovo and Bosnia.  See, e.g., November 2007 and July 2016 statements in support of claim.  He also testified that his duties involved removing human remains from mine fields.  See July 2016 Board hearing transcript, at 6.  

The Board notes that a VA medical opinion has not been obtained in this case.  
The Veteran's service treatment records do show that he reported a history of several potentially relevant symptoms during service, such as shortness of breath, dizziness, severe headaches, chest pain, and growths, cysts, or cancer.  See January 2002 report of medical history.  In addition, the service personnel records currently associated with the claims file show that the Veteran served as a command sergeant major for a mechanized divisional combat engineer battalion.  His DD Form 214 also confirms that he served in Bosnia from August 1997 to October 1997 and in Kosovo from December 1999 to May 2000.  Moreover, the post-service medical evidence shows that the Veteran was diagnosed with chronic myeloid leukemia in December 2004 and that he continues to receive ongoing treatment.  Therefore, a remand is necessary to obtain a VA medical opinion to determine the nature and etiology of his chronic myeloid leukemia.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Board acknowledges that the Veteran submitted a November 2010 private medical opinion from Dr. J.B. (initials used to protect privacy).  Dr. J.B. requested that VA give consideration to the fact that the Veteran's reported in-service exposure to ionizing radiation would adequately document a cause-and-effect relationship between his service and subsequent development of chronic myelogenous leukemia.  However, Dr. J.B. did not provide an opinion as to whether the Veteran's chronic myelogenous leukemia was otherwise related to his military service.  Moreover, as discussed below, additional development is necessary regarding the Veteran's alleged exposure to radiation.  

The Board notes that chronic myeloid leukemia is an enumerated disease potentially entitled to presumptive service connection under 38 C.F.R. § 3.309(d)(2).  However, the evidence does not show and it is not alleged that the Veteran participated in a radiation-risk activity as defined by VA regulation.  See 38 C.F.R. § 3.309(d)(3)(ii).  Accordingly, the presumptive provisions of 38 C.F.R. § 3.309(d) are not for application in this case.  Nevertheless, the Veteran may be entitled to special development procedures pursuant to 38 C.F.R. § 3.311.  

Pursuant to 38 C.F.R. § 3.311, in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifested to a compensable degree within any other applicable presumptive period, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation doses.  38 C.F.R. § 3.311(a)(1).  

Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained; service medical records; and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. §  3.311(a)(2)(iii). 

In this case, the Veteran has been diagnosed with chronic myeloid leukemia, which is a radiogenic disease as defined under 38 C.F.R. § 3.311(b)(2).  Moreover, the Veteran has contended that the disease is the result of exposure to ionizing radiation during service.  In support of his claim, the Veteran submitted numerous articles regarding the presence of depleted uranium in Kosovo, Serbia, Bosnia, and Yugoslavia.

The record reflects that the AOJ requested records regarding the Veteran's alleged exposure to ionizing radiation from the United States Army Dosimetry Center and received a negative response in May 2008.  However, there is no indication that any further efforts were made to attempt to verify the Veteran's alleged radiation exposure.  In particular, the Board notes that the Veteran's complete service personnel records are not associated with the claims file.  Therefore, a remand is necessary for additional development, to include obtaining any records pertaining to whether the Veteran had radiation exposure in service as outlined by 38 C.F.R. § 3.311(a)(2)(iii).  Thereafter, the AOJ should develop the claim in accordance with 38 C.F.R. § 3.311.

Lastly, the Veteran and his representative submitted additional evidence after the March 2013 statement of the case for which there is an automatic waiver of initial AOJ consideration.  However, the Board notes that additional VA records were also associated with the claims file that were not considered by the AOJ.  Although the Veteran's substantive appeal was filed after February 2, 2013, the additional VA medical records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review.  As such, the additional evidence must be referred to the AOJ for review and preparation of a supplemental statement of the case, if a grant of the benefit sought is not made.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for chronic myeloid leukemia that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file. 

3.  The AOJ should conduct all necessary development to request any available records concerning the Veteran's exposure to radiation and develop the claim in accordance with 38 C.F.R. § 3.311.   

The AOJ should document all efforts undertaken and the responses received.

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of his chronic myeloid leukemia.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's chronic myeloid leukemia  manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, to include any symptomatology or exposure to environmental hazards therein.    

In rendering his or her opinion, the examiner should specifically consider the following: 1) the Veteran's lay statements regarding the onset and ongoing nature of his symptoms of leukemia (see, e.g., November 2007 statement in support of claim; July 2016 Board hearing transcript; and July 2016 statements in support of claim); 2) the January 2002 report of medical history in which the Veteran reported shortness of breath, dizziness, severe headaches, chest pain, and growths, cysts, or cancer; 3) the March 2002 VA general medical examination and the Veteran's reported symptoms therein; 4) the December 2004 private medical records that show findings and diagnoses of chronic myelogenous leukemia; and 5) the Veteran's July 2016 testimony that his physicians informed him that his chronic myeloid leukemia had been progressing for quite some time.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence. 

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




